Citation Nr: 1141607	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  What evaluation is warranted for bilateral pes planus from January 5, 2005, to May 4, 2009?

2.  What evaluation is warranted for bilateral pes planus effective from May 5, 2009?

3.  Entitlement to an increased evaluation for a low back strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a peptic ulcer, currently evaluated as 10 percent disabling.  

5.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972 and from December 1972 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The August 2005 rating decision increased the rating for the Veteran's low back strain from 0 percent to 10 percent effective January 5, 2005; denied entitlement to a rating in excess of 10 percent for a peptic ulcer; and denied entitlement to service connection for skin cancer.  The Veteran has appealed the disability ratings assigned for the increased rating claims and the denial of the service connection claim.

The August 2005 rating decision also granted entitlement to service connection for bilateral pes planus and assigned a noncompensable evaluation, effective January 5, 2005. The Veteran appealed the evaluation assigned.  In an August 2009 rating decision, the RO granted a 10 percent evaluation for the disorder, effective May 5, 2009.  The Veteran has not expressed satisfaction with the 10 percent rating, and the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 5, 2005, to May 4, 2009, bilateral pes planus was not manifested by moderate symptomatology, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet. 

2.  Since May 5, 2009, bilateral pes planus has not been manifested by severe symptomatology with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.

3.  Throughout the appeal, a low back strain has not been manifested by forward flexion of the thoracolumbar spine less than 61 degrees; a combined range of motion of the thoracolumbar spine less than 121 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  Throughout the appeal, the Veteran's service connected peptic ulcer has been manifested by continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  For the period from January 5, 2005, to May 4, 2009, the criteria for a compensable evaluation for bilateral pes planus were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).

2.  For the period since May 5, 2009, the criteria for an evaluation greater than 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.

3.  The criteria for an evaluation in excess of 10 percent for a low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for a 20 percent evaluation, and no more, for a peptic ulcer are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the bilateral pes planus claim, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues of entitlement to increased ratings for a low back strain and a peptic ulcer.   There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in February and May 2005 notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  He was provided notice of how VA determines disability ratings and effective dates in August 2006.  The Veteran was notified of applicable rating criteria throughout the appeal period.  The appeal was most recently readjudicated in the August 2009 supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  VA provided the Veteran with examinations in 2005 and 2009.  On review, the examinations appear adequate for rating purposes.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997). 

A.  Bilateral Pes Planus

In August 2005, the RO granted entitlement to service connection for bilateral pes planus and assigned a noncompensable evaluation effective January 5, 2005.  The Veteran disagreed with the decision and subsequently perfected this appeal.

Acquired flatfoot is evaluated as follows: mild, symptoms relieved by built-up shoe or arch support (0 percent); moderate, weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral (10 percent); severe, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (bilateral, 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'  See 38 C.F.R. § 4.40.

i.  For the Period From January 5, 2005, to May 4, 2009

At the June 2005 VA examination, the Veteran reported having had more foot pain over recent years, being unable to stand for long periods of time and that his feet hurt constantly while standing.  This was particularly noted to be a problem because he worked as a janitor.  Physical examination revealed bilateral flat feet.  The Achilles tendons were aligned in the midline bilaterally.  The toes were aligned normally.

On review, the disability picture during this period does not more nearly approximate moderate pes planus.  In making this determination, the Board has considered the Veteran's reports of pain on standing.  Objective evidence during this period, however, does not show abnormal weight bearing or tenderness on palpation.  The Achilles tendons were aligned.  There is no basis for assigning a compensable evaluation based on functional impairment due to pain on motion or other factors.

ii.  For the Period Since May 5, 2005

The Veteran most recently underwent a VA examination in May 2009.  He could not recall the last time he sought treatment for his feet.  He reported that the left foot currently hurts worse than the right foot.  He reported having had essentially no problems until two years earlier.  He reported cramping in the distal dorsal feet that had increased about two years earlier and which had been worse for the past year.  He had no weight gain prior to increased pain.  He reported increased walking at work over the past five years.  His symptoms improved when he was off work, worsened with the first two days back at work, and improved at the end of the week.  Rest completely relieved his symptoms.  He was taking Vicodin for back pain, but nothing had been specifically prescribed for his foot pain.

He reported medial dorsal pain, heat, stiffness, and weakness in both feet while walking and standing.  Flare-ups occurred in the right foot two to three times per week, and they occurred one to two times per week in the left foot.  They lasted from hours to two days.  They were noted to be more severe in the left foot.  Flare-ups were caused by prolonged standing and alleviated by rest and elevation.  Flare-ups had no impact on limitation of motion or other functional impairment.  There were no functional limitations on walking or standing.  The Veteran used no assistive aids or devices.  

On physical examination, the weight-bearing line was over the great toe bilaterally.  There was no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or other impairment in either foot.  There was no evidence of hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal on weight-bearing and non-weight-bearing.  There was no forefoot malalignment or pronation.  An arch was present on non-weight-bearing.  No arch was present on weight bearing, but there was no pain on manipulation.  Heel valgus was 5 degrees bilaterally.  There was no muscle atrophy of either foot, and gait was normal.  

On review, the disability picture during this period does not more nearly approximate severe pes planus.  Again, the Board has considered the Veteran's statements regarding pain and limitation of walking and standing.  Notwithstanding, the objective evidence preponderates against finding marked deformity, pain on manipulation and accentuated use, swelling, abnormal shoe wear, or characteristic callosities.  There is no basis for assigning a higher evaluation due to functional impairment based on pain on motion or other factors.

The RO effectively assigned staged ratings and the Board finds no basis for additional ratings during the appeal period considered herein.  Hart.

B.  Low Back Strain

A July 1993 rating decision granted entitlement to service connection for a low back strain and assigned a noncompensable evaluation effective August 17, 1992.  In June 2005, the Veteran submitted a claim for increase.  The August 2005 rating decision increased the rating for the Veteran's low back strain to 10 percent, effective January 5, 2005.

The Veteran's low back strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine less than 61 degrees; a combined range of motion of the thoracolumbar spine less than 121 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

VA will evaluate any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, separately under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note (2).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca.  Significantly, the criteria in the general rating formula for back disorders are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
	
The Board finds that entitlement to an evaluation in excess of 10 percent from January 5, 2005, for a low back strain is not warranted.  Specifically, the service-connected disability was not manifested by either forward thoracolumbar flexion less than 61 degrees, by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, a June 2005 VA examination report shows that the Veteran had 90 degrees of flexion and 10 degrees of extension, 45 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  Thus, the combined range of motion was 250 degrees.  The examiner noted some mild muscle spasm with range of motion testing but no atrophy or asymmetry.  The Veteran reported his back pain had worsened recently and interfered with lifting and sleep.  He reported pain with movement and snapping and popping.

A May 2009 VA examination report showed flexion to 90 degrees.  Extension, bilateral lateral flexion, and bilateral rotation were to 30 degrees in each plane of movement for a combined range of thoracolumbar motion of 240 degrees.  Range of motion was not painful, and there was no additional limitation on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Neurologic function was normal.  There was no scoliosis, reverse lordosis, or abnormal kyphosis.  The Veteran reported constant, nonradiating sharp low back spinal pain that worsened with lifting.  The Veteran walked unaided with a steady gait without a brace, assistive device, or orthosis.  Flare-ups were reported to occur two to three times per week, lasting most of the day.  Flare ups were alleviated by rest and Vicodin.  The Veteran reported that he had lost 18 weeks of work during the last 12-month period due to back pain.  

Such clinical findings establish that the Veteran did not have forward thoracolumbar flexion less than 61 degrees or a combined range of thoracolumbar motion less than 121 degrees.  Thus, the Veteran's low back strain does not warrant a 20 percent evaluation based on these criteria.   

While the Board acknowledges that the appellant's back disorder causes pain, it bears repeating that the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Since January 5, 2005, the evidence does not establish that the Veteran's low back strain warrants an evaluation in excess of 10 percent.

The Board has also considered whether the 10 percent rating is warranted at any time during the one-year period prior to VA's January 5, 2005, receipt of the Veteran's increased rating claim.  In the absence of relevant evidence during this period, however, a 10 percent rating cannot be granted for the one-year period prior to VA's receipt of the Veteran's claim.

C.  Peptic Ulcer

A June 1991 rating decision granted entitlement to service connection for peptic ulcer disease and assigned a 10 percent rating effective July 1, 1990.  In June 2005, the Veteran submitted a claim for increase.  

The Veteran's peptic ulcer is currently evaluated under the duodenal ulcer rating criteria of 38 C.F.R. § 4.114, Diagnostic Code 7305.  A 10 percent rating is warranted for mild impairment manifested by recurring symptoms once or twice yearly.  A 20 percent rating is warranted for moderate impairment manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe impairment manifested by symptoms less than 'severe' but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  

The June 2005 VA examination report notes that the Veteran has a "peptic ulcer that is not adequately controlled on ranitidine but is likely exacerbated by his alcohol, tobacco, and spicy food consumption."  It notes that the Veteran still had daily pain and burning in his mid-epigastrium despite taking 300 mg ranitidine twice daily.  He denied hematemesis, hematochezia, or melena and had not been told he had trouble with anemia.  

The May 2009 VA examination report notes the Veteran was treated with Zantac with good results and no problems.  He reported experiencing gnawing or burning periumbilical pain daily or more often that lasted one to several hours after eating or most of a day after smoking.  His last period of incapacitation was in 2003.  There had been no episodes of hematemesis or melena.  He reported a history of diarrhea one to four times daily.  There were no signs of anemia.  

The Board finds that the criteria for a 20 percent rating are met, as the above evidence reflects the Veteran experiences moderate symptoms of peptic ulcer disease for hours each day.  While it is unclear whether these symptoms may properly be characterized as "continuous," the Board will resolve reasonable doubt in the Veteran's favor and find that his peptic ulcer symptomatology more closely satisfies the 20 percent rating criteria than the 10 percent criteria.  Notably, however, in the absence of evidence of anemia, and weight loss or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, a 40 percent rating is not warranted. 

D.  Extraschedular Evaluations

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The rating criteria for pes planus, a low back strain, and peptic ulcer reasonably describe the Veteran's disability levels and symptomatology resulting from these disorders.  Higher evaluations are also available under the assigned diagnostic codes for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referrals for extraschedular evaluations are in order.  Id.


ORDER

For the period from January 5, 2005, to May 4, 2009, a compensable evaluation for bilateral pes planus is denied.

For the period beginning May 5, 2009, a rating in excess of 10 percent for bilateral pes planus is denied.

Entitlement to an increased evaluation for a low back strain, currently evaluated as 10 percent disabling, is denied.  

A 20 percent evaluation for a peptic ulcer is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran has also claimed entitlement to service connection for skin cancer, which he primarily contends developed as a result of his in-service exposure to the sun.  He reported extreme sun exposure during his 21 years of service, especially in Vietnam from 1970 to 1972, in Texas from 1974 to 1975, in Florida from 1977 to 1979, and in Saudi Arabia from 1988 to 1990.  He has also suggested a link between skin cancer and in-service Agent Orange exposure.  

The record reflects that the Veteran has been treated for several basal cell carcinomas, and a May 2005 letter from a Dr. W. notes that "sun exposure plays a role in the development of basal cells."  Based on the above, the Board finds that a remand for a VA examination and etiology opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for a VA dermatological examination to determine the nature and etiology of his skin cancer.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examining dermatologist is to opine whether it is at least as likely as not that any skin cancer is related to active military service or events therein, to include in-service sun exposure or Agent Orange exposure.  The dermatologist is to provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining dermatologist must specifically explain why the causation of the current skin disability is unknowable.

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2011). 

3. The RO/AMC must conduct any additional development it deems is warranted.  The RO should thereafter readjudicate the issue.  If the benefit sought on appeal remains denied the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


